DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-3, 5-17 and 19-22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 
Applicants' arguments, filed 02/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.

Claim 1 recites wherein the ratio between the molar ratio of silver cations to iodide anions and the water wt. % is greater than 0.0092:1 and less than 0.0128:1. The claim fails to comply with the written description requirement. The specification does not specifically disclose a ratio between the molar ratio of silver cations to iodide anions and water wt. % of greater than 0.0092:1 and less than 0.0128:1. Applicant argued that the ratio of 0.0092:1 is from CE-8 and the ratio of 0.0128:1 is from CE-9. However, the claimed ratio can be derived from amounts of ammonium iodide not disclosed in the specification. For example, a composition comprising 16% AgF, 46.5% NH4I, and 37.5% H2O has a ratio between the molar ratio of silver cations to iodide anions and water wt. 4I. Since the ratio allows for amounts of ammonium iodide not disclosed in the specification, the claim introduces new matter and fails to comply with the written description requirement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 5-11, 14-17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2018/092889, May 24, 2018) in view of Picciano (US 6,165,494, Dec. 26, 2000).
Hatanaka et al. disclose a one-piece type tooth surface treatment material containing a complex ion of a silver ion and an iodide ion; and water (¶ [0008]). The 

However, Picciano discloses a mouthwash solution comprising an iodine salt. Suitable iodine salts include ammonium iodide (col. 5, lines 56-59). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Hatanaka et al. disclose wherein the composition comprises an iodide salt. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated ammonium iodide into the composition of Hatanaka et al. since it is a known and effective iodide salt suitable for oral compositions as taught by Picciano. 
In regards to instant claim 1 reciting 13-17% dissolved silver cations, Hatanaka et al. disclose 12.5% dissolved silver cations. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Since 12.5% is close to 13%, one of ordinary skill in the art would have expected them to have the same properties. Furthermore, Hatanaka et al. disclose wherein the antimicrobial effect does not change even when the silver concentration is higher. Thus, it would have been obvious to one of ordinary skill in the art to increase the concentration of silver cations since it does not negatively affect the antimicrobial effect. 
In regards to instant claims 1 and 5 reciting wherein the molar ratio of silver to iodide is less than 0.42:1 and at least 0.09:1, respectively, Hatanaka et al. disclose wherein from the viewpoint of solubility of the silver salt, the molar ratio of the iodide salt to silver salt is preferably 1.0 or more. In the case where the claimed ranges “overlap or prima facie case of obviousness exists.  MPEP 2144.05 A. Furthermore, the ratio of iodide salt and silver salt affects solubility of the silver salt, it would have been obvious to one of ordinary skill in the art to have optimized the ratio of silver cations and iodide cations to the claimed range depending on the solubility of the silver salt desired. 
In regards to instant claim 1 reciting wherein the ratio between the molar ratio of silver cations to iodide cations and the water wt. % is greater than 0.0092:1 and less than 0.0128:1, since it would have been obvious to one of ordinary skill in the art to have optimized the ratio of silver cations to iodide cations depending on the solubility of the silver salt desired, as discussed above, the ratio between the molar ratio of silver cations to iodide cations and the water wt. % would have been dependent on this optimization and thus would have been obvious depending on the solubility of the silver salt desired as well.  
In regards to instant claim 3 reciting ammonium iodide and sodium iodide, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). In the instant case, since ammonium iodide and sodium iodide are both known to be 
In regards to instant claim 15 reciting a method of providing fluoride to a patient’s tooth surface, the one-piece type tooth surface treatment material of Hatanaka et al. comprises a fluoride salt and thus would provide fluoride to a patient’s tooth surface when applied. 
In regards to instant claims 21 reciting wherein the composition remains a solution upon storage at 25ºC to 45ºC for at least 6 mo., Hatanaka discloses wherein the solution does not re-precipitate. Therefore, it would have been obvious to one of ordinary skill in the art that the composition of Hatanka et al. remains a solution upon storage at 25ºC to 45ºC for at least 6 mo. 

2.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2018/092889, May 24, 2018) in view of Picciano (US 6,165,494, Dec. 26, 2000) and further in view of Robinson et al. (US 2006/0134020, Jun. 22, 2006).
	The teachings of Hatanaka et al. and Picciano are discussed above. Hatanaka et al. and Picciano do not disclose wherein the composition comprises calcium cations.
	However, Robinson et al. disclose an oral care composition comprising a water-soluble calcium salt, a fluoride-providing agent, and a chelating agent (abstract). The water-soluble calcium salt and the fluoride-providing agent help remineralize demineralized tooth enamel and prevent the development of dental caries (¶ [0019]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a water-soluble calcium salt into the composition of Hatanaka et al. 
In regards to instant claim 12 reciting calcium cations, the addition of a water-soluble calcium salt would provide the composition with calcium cations.

3.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2018/092889, May 24, 2018) in view of Picciano (US 6,165,494, Dec. 26, 2000) and further in view of Zimmer et al. (US 2005/0142077, Jun. 30, 2005).
	The teachings of Hatanaka et al. and Picciano are discussed above. Hatanaka et al. and Picciano do not disclose wherein the composition comprises a surfactant and a dental restorative.
	However, Zimmer et al. disclose using glass ceramic in oral hygiene and/or dental care (abstract). The glass ceramic has antimicrobial, anti-inflammatory, remineralizing, tartar-reducing, and desensitizing properties (¶ [0010]). Surfactants are suitable for cleaning the teeth and the gums and contributes to bringing the components of the composition which act against tartar and desensitize into contact with the tooth surfaces and penetrating into dentin and pulp, if it is exposed (¶ [0062]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a surfactant into the composition of Hatanaka et al. since surfactants are advantageous in cleaning the teeth and contributing to bringing components in a composition into contact with the tooth surfaces as taught by Zimmer et al. 
prima facie obvious to one of ordinary skill in the art to have incorporated the glass ceramic (i.e. dental restorative) of Zimmer et al. into the composition of Hatanaka et al. motivated by the desire to provide the composition with antimicrobial, anti-inflammatory, remineralizing, tartar-reducing, and desensitizing properties as taught by Zimmer et al.

4.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2018/092889, May 24, 2018) in view of Picciano (US 6,165,494, Dec. 26, 2000), Zimmer et al. (US 2005/0142077, Jun. 30, 2005), and further in view of Sagel et al. (US 2014/0079651, Mar. 20 2014).
	The teachings of Hatanaka et al., Picciano, and Zimmer et al. are disclosed above. Hatanaka et al., Picciano, and Zimmer et al. do not disclose wherein the glass ceramic (i.e. dental restorative) is applied to teeth after the one-piece type tooth surface treatment material. 
	However, Sagel et al. disclose wherein other materials can be applied sequentially before or after application of their solid tooth whitening agent. For example, other oral care actives (¶ [0018]).
	It would have been prima facie obvious to one of ordinary skill in the art to have applied the glass ceramic (i.e. dental restorative) of Zimmer et al. after the one-piece type tooth surface treatment material of Hatanaka et al. since this is a known and effective method of administering multiple oral care actives as taught by Sagel et al. 


20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (WO 2018/092889, May 24, 2018) in view of Picciano (US 6,165,494, Dec. 26, 2000) and further in view of Jones et al. (WO 2017/149326, Sep. 8, 2017).
	The teachings of Hatanaka et al. and Picciano are discussed above. Hatanaka et al. and Picciano do not disclose a kit comprising the composition and an applicator.
	However, Jones et al. disclose a kit comprising a composition for coating teeth (claim 19). The kit further comprises an applicator for applying the composition to the teeth (claim 20).
	It would have been prima facie obvious to one of ordinary skill in the art to have a kit comprising the composition of Hatanaka et al. since this is a known and effective method of delivering a composition for coating teeth as taught by Jones et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the kit comprise an applicator motivated by the desire to include an apparatus for applying the composition to the teeth as taught by Jones et al. 


Response to Arguments
	Applicant argues that Ex 17 of Hatanaka is not a solution because it contains silver precipitates. 
	The Examiner disagrees. Ex. 17 of Hatanaka comprises 35% water. With that amount of water, it is reasonable to one of ordinary skill in the art that the composition of Ex. 17 is a solution. Furthermore, a composition that contains precipitates does not mean that it is not a solution. There is a difference between a fully dissolved solution 

	Applicant argues that addition of extra water to Ex 17 of Hatanaka would result in a ratio of less than 0.0091:1; thus, more precipitation would be expected.
	The Examiner does not find Applicant’s argument to be persuasive. Additional amounts of silver salt may be added such that the addition of extra water is not required to increase the amount of dissolved silver cations. As such, Applicant’s argument is unpersuasive.

	Applicant argues that one of ordinary skill would understand that adding more silver to the EX 17 composition would not result in more dissolved silver cations.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. A solution with precipitate can still dissolve additional silver salt until a saturated solution is reached. A saturated solution is a solution containing the maximum concentration of a solute dissolved in the solvent. Applicant has not shown wherein a slight increase in additional silver salt to the composition of Ex 17 would cause the solution to become saturated. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Hatanaka states that the complex of ion (A) of a silver ion and an iodide ion cannot be dissolved anymore than 125,000 mass ppm and silver iodide may be precipitated. 


Applicant argues that the problem regarding delivering higher % of dissolved silver cations to a tooth is solved at least in part by the incorporation of ammonium iodide. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein ammonium iodide is more advantageous over other iodide compounds.

Conclusion
Claims 1-3, 5-17 and 19-22 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612